DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The  present U.S. non-provisional application, filed on June 8, 2021, claims benefit to a U.S. provisional application, filed on June 15, 2020.
Allowable Subject Matter
Claims 3-10 and 12-19 are objected to as being dependent upon a rejected base claim, but would be considered as allowable if rewritten in independent form to include all of the limitations of the respective base claim and any intervening claims. The claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson et al. (US 2008/0253314 A1) in view of Huang et al. (US 2017/0273100 A1).
1. An uplink (UL) latency indication method (Stephenson, FIG. 9) comprising: 
collecting, by an access point (AP), latency information associated with communications with at least one non-AP station (STA) (Stephenson, para. [0058], “…In one implementation, wireless access point 50 maintains, for each wireless client, separate latency and queuing delay histograms for the uplink and downlink latencies. In another implementation, wireless access point 50 maintains a single latency histogram (and queuing delay histogram) for each wireless client that maintains both the uplink and downlink metrics. As FIG. 9 illustrates, when wireless access point 50 receives a report message from a wireless client (702), it updates the latency histogram for the wireless client based on the latency histogram values in the report message (704)…”), without asking latency measurement on said at least one non-AP STA (Huang, para. [0058], “…If the downlink PPDU length is not less than the first threshold and the uplink PPDU length is not greater than the second threshold, the AP 105 may determine that the downlink PPDU length and the uplink PPDU length are equal, or nearly equal. In such a scenario, the AP 105 may deduce that the respective delays for uplink and downlink traffic are also equal. Therefore, the AP 105 may continue to monitor the selected parameter.”); and 
performing statistical analysis on the latency information to generate at least one UL latency indicator (Stephenson, para. [0058], “…In one implementation, wireless access point 50 maintains, for each wireless client, separate latency and queuing delay histograms for the uplink and downlink latencies. In another implementation, wireless access point 50 maintains a single latency histogram (and queuing delay histogram) for each wireless client that maintains both the uplink and downlink metrics. As FIG. 9 illustrates, when wireless access point 50 receives a report message from a wireless client (702), it updates the latency histogram for the wireless client based on the latency histogram values in the report message (704)…” Id.)
Stephenson et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Huang et al. provides prior art disclosure and suggestions for the claimed invention, such as without asking latency measurement on said at least one non-AP STA (Huang, para. [0058], “…If the downlink PPDU length is not less than the first threshold and the uplink PPDU length is not greater than the second threshold, the AP 105 may determine that the downlink PPDU length and the uplink PPDU length are equal, or nearly equal. In such a scenario, the AP 105 may deduce that the respective delays for uplink and downlink traffic are also equal. Therefore, the AP 105 may continue to monitor the selected parameter.” Id.) The prior art disclosure and suggestions of Huang et al. are for reasons of providing dynamic adjustment of downlink and uplink traffic scheduling (Huang, para. [0098], “Thus, aspects of the disclosure may provide for dynamic adjustment of downlink and uplink traffic scheduling. It should be noted that these methods describe possible implementations, and that the operations and the steps may be rearranged or otherwise modified such that other implementations are possible. In some examples, aspects from two or more of the methods may be combined.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of providing dynamic adjustment of downlink and uplink traffic scheduling.
2. The UL latency indication method of claim 1, wherein the at least one UL latency indicator is calculated by the AP (Stephenson, para. [0058], Id.)
11. An access point (AP) (Stephenson, FIG. 3) comprising: 
a data collecting circuit, arranged to collect latency information associated with communications with at least one non-AP station (STA) (Stephenson, para. [0058], Id.), without asking latency measurement on said at least one non-AP STA (Huang, para. [0058], Id.); and 
a data processing circuit, arranged to perform statistical analysis on the latency information to generate at least one uplink (UL) latency indicator (Stephenson, para. [0058], Id. cf. Claim 1).
Stephenson et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Huang et al. provides prior art disclosure and suggestions for the claimed invention, such as without asking latency measurement on said at least one non-AP STA (Huang, para. [0058], Id.) The prior art disclosure and suggestions of Huang et al. are for reasons of providing dynamic adjustment of downlink and uplink traffic scheduling (Huang, para. [0098], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of providing dynamic adjustment of downlink and uplink traffic scheduling.
20. An uplink (UL) latency indication method (Stephenson, FIG. 9, Id.) comprising: 
collecting, by an access point (AP), latency information associated with communications with at least one non-AP station (STA) (Stephenson, para. [0058], Id.), wherein the latency information is not provided by said at least one non-AP STA (Huang, para. [0058], Id.); and 
performing statistical analysis on the latency information to generate at least one UL latency indicator (Stephenson, para. [0058], Id.)
Stephenson et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Huang et al. provides prior art disclosure and suggestions for the claimed invention, such as wherein the latency information is not provided by said at least one non-AP STA (Huang, para. [0058], Id.) The prior art disclosure and suggestions of Huang et al. are for reasons of providing dynamic adjustment of downlink and uplink traffic scheduling (Huang, para. [0098], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of providing dynamic adjustment of downlink and uplink traffic scheduling.


Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Kim et al. (WO 2020/251197 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Kim, Abstract, “An embodiment according to the present specification relates to a method for performing low latency communication. An STA can determine a first parameter set between the first parameter set and a second parameter set on the basis of the time delay value of uplink data. The STA can access a channel on the basis of the first parameter set and transmit the uplink data to an AP.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing           by using a USPTO supplied web-based collaboration tool. To schedule an interview, the    applicant is encouraged to use the USPTO Automated Interview Request (AIR) form at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. In order to file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for more information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476